Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 8A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 16 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 16, line 4: “[[a]] the gate driver according to claim 1”
Claim 16, line 6: “[[and]] a touch driver configured to detect” – the word “and” is recited consecutively in line 5 and line 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitsomboonloha et al. (Pub. No.: US 2016/0293081 A1) hereinafter referred to as Kitsomboonloha.
With respect to Claim 1, Kitsomboonloha discloses a gate driver (fig. 3; ¶28), comprising: a plurality of stage groups (fig. 3, block B1, B2, … BN; ¶28)) each including a plurality of stages (fig. 3, plurality of item 52 within each block B1, B2, … BN; ¶28)); and a plurality of start circuits (fig. 3, item 50; ¶30), each of the plurality of start circuits being configured to output a start signal (fig. 3, item GSP(B1); ¶31) to each of the plurality of stage groups, wherein each of the plurality of start circuits outputs the start signal to an uppermost stage among the plurality of stages of each of the plurality of stage groups (fig. 3).
With respect to Claim 15, claim 1 is incorporated, Kitsomboonloha discloses wherein each of the plurality of stages includes an emission stage (¶23, “Pixels 22 may receive data signals over signal paths such as data lines D and may receive one or more control signals over control signal paths such as horizontal control lines G (sometimes referred to as gate lines, scan lines, emission control lines, etc.)”; ¶27), a first scan stage (fig. 3, plurality of item 52 within Block B1; ¶28, “Gate driver circuitry 20B has blocks of gate driver circuitry such as left-edge blocks B1, B2, . . . BN each of which supplies gate line signals to a corresponding set of gate lines.”), a second scan stage (fig. 3, plurality of item 52 within Block B2; ¶28, “Gate driver circuitry 20B has blocks of gate driver circuitry such as left-edge blocks B1, B2, . . . BN each of which supplies gate line signals to a corresponding set of gate lines.”), a third scan stage (fig. 3, plurality of item 52 within Block B3; ¶28, “Gate driver circuitry 20B has blocks of gate driver circuitry such as left-edge blocks B1, B2, . . . BN each of which supplies gate line signals to a corresponding set of gate lines.”), and a fourth scan stage (fig. 3, plurality of item 52 within Block B4; ¶28, “Gate driver circuitry 20B has blocks of gate driver circuitry such as left-edge blocks B1, B2, . . . BN each of which supplies gate line signals to a corresponding set of gate lines.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitsomboonloha as applied to claim 1 above, and further in view of Li et al. (Pub. No.: US 2019/0129560 A1) hereinafter referred to as Li.
With respect to Claim 2, claim 1 is incorporated, Kitsomboonloha teaches the gate driver may control horizontal control lines which comprise enable control signals (¶27), wherein each of the plurality of start circuits is synchronized with an enable signal (fig. 3, item GSPCLK), that is output (fig. 3, item GSPCLK output to item 50; fig. 4, item 58; ¶26 in order to display images, the signal GSPCLK signal functions as an enable signal and is sequentially provided to each group) and an enable bar signal (fig. 4, item 60; ¶36) that is output, and sequentially outputs the start signal (fig. 4, item GSP (B1); ¶31). 
Kitsomboonloha does not mention that each of the plurality of start circuits is synchronized with an enable signal, that is sequentially output and an enable bar signal that is sequentially output.
Li teaches a gate driver (fig. 6; ¶80), comprising: a plurality of stage groups (fig. 6, items GOAM (N-1), GOAM (N), GOAM (N+1); ¶81); and a plurality of start circuits (fig. 6, Comp (N) and Comp (N+1); ¶82), each of the plurality of start circuits being configured to output a start signal (fig. 6, item PU-OUT from the Comp circuit) to each of the plurality of stage groups (¶31; ¶83); wherein each of the plurality of start circuits is synchronized with an enable signal that is sequentially output (¶44; ¶84, the enable signals are TP1 and TP2), and sequentially outputs the start signal (fig. 6, the start signal for each GOAM is the input to PU of each GOAM; ¶108).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gate driver of Kitsomboonloha, such that each of the plurality of start circuits is synchronized with an enable signal, that is sequentially output, resulting in an enable bar signal that is sequentially output, as taught by Li so as to achieve a normal display capable of display driving and touch driving (¶5). 
With respect to Claim 3, claim 2 is incorporated, Kitsomboonloha teaches wherein each of the plurality of start circuits includes, at least one pull-up transistor (fig. 4, item T1) configured to output a gate high voltage as the start signal according to the enable signal (¶37, “At time t2, clock signal GSPCLK goes high. There are parasitic capacitances between the gate of transistor T1 and its source and drain. Through capacitive coupling, the rising clock signal GSPCLK at time t2 causes Q to rise from voltage V.sub.GH to V.sub.GH2. As an example, Q may rise from about 20 volts to about 35 volts (or other suitable voltage). This process is sometimes referred to as bootstrapping. The bootstrapped voltage (35 volts in this example) that is supplied to the gate of transistor T1 will fully turn on transistor T1 and will allow the 20 volts clock signal on terminal 58 to pass to output OUT (as gate start pulse GSP(B1) in the present example).”); and at least one pull-down transistor (fig. 4, item T4) configured to output a gate low voltage as the start signal according to the enable bar signal (¶37, “When GSPCLK goes low at t3, the gate of T4 is taken high, which turns on T4 and pulls output OUT low. At a time after t3, the output of one of gate drivers 52 (e.g., the output OUT_G5 of the gate driver that is associated with driving signals onto gate line G5 or other suitable output) may be asserted as a RESET signal at input 56.”).
With respect to Claim 6, claim 3 is incorporated, Kitsomboonloha teaches wherein each of the plurality of pull-down transistors (fig. 4, item T4) includes a gate electrode to which the enable bar signal is applied (fig. 4, GSPCLK bar is applied to the gate of T4; ¶36), a source electrode to which the gate low voltage is applied (fig. 4, item VGL is applied to the source), and a drain electrode configured to output the start signal to each of the stages (fig. 4, drain of item T4 outputs the start signal to each of the stages; ¶37).
With respect to Claim 9, claim 2 is incorporated, Kitsomboonloha teaches further comprising: an inverter (fig. 4, item 62; ¶36) configured to receive the enable signal to generate the enable bar signal and output the enable bar signal to each of the plurality of start circuits (fig. 4).
With respect to Claim 11, claim 3 is incorporated, Kitsomboonloha teaches wherein each of the plurality of start circuits further includes at least one bootstrapping capacitor that is connected to a gate electrode and a drain electrode of the at least one pull-up transistor (¶37, “There are parasitic capacitances between the gate of transistor T1 and its source and drain. Through capacitive coupling, the rising clock signal GSPCLK at time t2 causes Q to rise from voltage V.sub.GH to V.sub.GH2. As an example, Q may rise from about 20 volts to about 35 volts (or other suitable voltage). This process is sometimes referred to as bootstrapping. The bootstrapped voltage (35 volts in this example) that is supplied to the gate of transistor T1 will fully turn on transistor T1 and will allow the 20 volts clock signal on terminal 58 to pass to output OUT (as gate start pulse GSP(B1) in the present example).”).
With respect to Claim 12, claim 3 is incorporated, Kitsomboonloha teaches wherein each of the plurality of start circuits further includes an enable transistor (fig. 6, item T1, the enable transistor is also the pull-up transistor) having a gate electrode and a source electrode to which the enable signal is applied and a drain electrode which is connected to a gate electrode of the at least one pull-up transistor (fig. 6).
With respect to Claim 14, claim 1 is incorporated, Kitsomboonloha discloses wherein a lowest stage of each of the plurality of stage groups separates from an uppermost stage of a next stage group (fig. 3).
 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitsomboonloha and Li as applied to claims 3 and 12 above, and further in view of Kim et al (Pub. No.: US 2018/0121023 A1) hereinafter referred to as Kim.
With respect to Claim 4, claim 3 is incorporated, Kitsomboonloha and Li combined do not teach wherein each of the at least one pull-up transistor and the at least one pull-down transistor is a low-temperature polycrystalline silicon (LTPS) thin film transistor that is a p- type MOSFET (PMOS).
Kim teaches a gate driver (fig. 6: part of a GIP; fig. 7: one stage) comprising a plurality of transistors, wherein each of the at least one pull-up transistor (fig. 7, item TU; ¶89) and the at least one pull-down transistor (Td; ¶89) is a low-temperature polycrystalline silicon (LTPS) thin film transistor (¶56-57) that is a p- type MOSFET (PMOS) (¶72).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined gate driver of Kitsomboonloha and Li, wherein each of the at least one pull-up transistor and the at least one pull-down transistor is a low-temperature polycrystalline silicon (LTPS) thin film transistor that is a p- type MOSFET (PMOS), as taught Kim so as to provide a many alternatives to TFT implementation (¶57, i.e. oxide TFT, a-Si TFT or LTPS TFT).
With respect to Claim 13, claim 12 is incorporated, Kitsomboonloha does not teach wherein each of the enable transistor, the at least one pull-up transistor and the at least one pull-down transistor is a low-temperature polycrystalline silicon (LTPS) thin film transistor that is a p-type MOSFET (PMOS).
Kim teaches a gate driver (fig. 6: part of a GIP; fig. 7: one stage) comprising a plurality of transistors, wherein thin film transistors constituting the gate driver is implemented as a low-temperature polycrystalline silicon (LTPS) thin film transistor (¶56-57) that is a p- type MOSFET (PMOS) (¶72).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gate driver of Kitsomboonloha, wherein thin film transistors constituting the gate driver is implemented as a low-temperature polycrystalline silicon (LTPS) thin film transistor, as taught Kim resulting in wherein each of the enable transistor, the at least one pull-up transistor and the at least one pull-down transistor is a low-temperature polycrystalline silicon (LTPS) thin film transistor that is a p-type MOSFET (PMOS) so as to provide a many alternatives to TFT implementation (¶57, i.e. oxide TFT, a-Si TFT or LTPS TFT).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitsomboonloha and Li as applied to claim 9 above, and further in view of Koide (Pub. No.: US 2019/0122631 A1).
With respect to Claim 10, claim 9 is incorporated, Kitsomboonloha and Li combined do not teach wherein the inverter is configured as a complementary-MOS (CMOS) circuit. 
Koide teaches a gate driver (fig. 5, item GD) comprising an inverter; wherein the inverter (fig. 8A, item NOT11, NOT12, NOT 13; ¶89-90) is configured as a complementary-MOS (CMOS) circuit (fig. 8B; ¶101).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined gate driver of Kitsomboonloha and Li, wherein the inverter is configured as a complementary-MOS (CMOS) circuit, as taught by Koide, so as to provide a common means in the art for implementing an inverter.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitsomboonloha as applied to claim 1 above, and further in view of Cho et al. (Pub. No.: US 2017/0115808 A1) hereinafter referred to as Cho.
With respect to Claim 16, claim 1 is incorporated, Kitsomboonloha teaches a display device (fig. 1, item 10; ¶20), comprising: a display panel including a display area in which a plurality of sub-pixels are disposed (fig. 2, item 14, display area: portion of substrate where plurality of item 22 are formed; ¶23) and a non-display area outside the display area (fig. 2, item 14, non-display area: portion of substrate where items 20A and 20B are formed; ¶25); a gate driver (fig. 2, item 20B) according to claim 1, the gate driver being disposed in the non-display area (fig. 2); and accommodating acquisition of touch sensor signals by implementing intraframe pausing IFO (¶27, “When it is desired to pause display driver circuitry 20 to accommodate acquisition of touch sensor signals, display driver circuitry 20 may implement an intraframe pause (IFP)”).
Kitsomboonloha does not explicitly teach a touch driver configured to detect a touch input on the display panel.
Cho teaches a display device (figs. 1 and 3; ¶6), comprising: a display panel (fig. 3, items PB1, …, PB (N-), PB (N); ¶34; ¶36) including a display area (fig. 3, item 100A; ¶35) in which a plurality of sub-pixels are disposed and a non-display area (fig. 3, item 100B; ¶35) outside the display area; a gate driver (fig. 3, item 140; ¶34), comprising: a plurality of stage groups (fig. 6, items 140 (1), 140 (2), 140 (n); ¶47); and a plurality of start circuits (fig. 6, item 150 (1), … 150 (N-1); ¶47); and a touch driver (fig. 3, item 160) configured to detect a touch input on the display panel (¶45).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kitsomboonloha, to further comprise a touch driver configured to detect a touch input on the display panel, as taught by Cho so as to provide a conventional means to detect touch input on a display panel.
With respect to Claim 17, claim 16 is incorporated, Kitsomboonloha teaches wherein one frame period is divided into a plurality of display periods and a plurality of touch sensing periods that are alternately repeated (¶27-29, where the touch sensing periods occur during the pause periods), wherein each of the plurality of stage groups outputs a scan signal in each of the plurality of display periods (¶30-31).
 Kitsomboonloha does not explicitly teach wherein the touch driver detects a touch input in each of the plurality of touch sensing periods.
Cho teaches a display device (figs. 1 and 3; ¶6), comprising: a display panel (fig. 3, items PB1, …, PB (N-), PB (N); ¶34; ¶36) including a display area (fig. 3, item 100A; ¶35) in which a plurality of sub-pixels are disposed and a non-display area (fig. 3, item 100B; ¶35) outside the display area; a gate driver (fig. 3, item 140; ¶34), comprising: a plurality of stage groups (fig. 6, items 140 (1), 140 (2), 140 (n); ¶47); and a plurality of start circuits (fig. 6, item 150 (1), … 150 (N-1); ¶47); and a touch driver (fig. 3, item 160) configured to detect a touch input on the display panel (¶45); wherein one frame period is divided into a plurality of display periods and a plurality of touch sensing periods that are alternately repeated (fig. 5, item Td1: display period; Tt1: touch sensing period; ¶41), wherein each of the plurality of stage groups outputs a scan signal in each of the plurality of display periods (¶43-44); wherein the touch driver detects a touch input in each of the plurality of touch sensing periods (¶45).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kitsomboonloha, wherein the touch driver detects a touch input in each of the plurality of touch sensing periods, as taught Cho so as to provide a conventional means to detect touch input on a display panel.

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches a gate driver comprising: a plurality of stage groups, a plurality of start circuits; wherein each of the plurality of start circuits includes at least one pull-up transistor configured to output a gate high voltage as the start signal according to the enable signal; wherein each of the at least one pull-up transistor includes a gate electrode to which the enable signal is applied, a source electrode to which the gate high voltage is applied, and a drain electrode configured to output the start signal to each of the stages including all the base limitations nor does the prior art teach a gate driver comprising: a plurality of stage groups, a plurality of start circuits; wherein each of the plurality of start circuits includes at least one pull-up transistor configured to output a gate high voltage as the start signal according to the enable signal; wherein the at least one pull-up transistor includes an emission pull-up transistor, an odd-numbered first scan pull-up transistor, an even-numbered first scan pull-up transistor, an odd-numbered second scan pull-up transistor, an even-numbered second scan pull-up transistor, a third scan pull-up transistor, and a fourth scan pull-up transistor including all the base limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621                                                                                                                                                                                         

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621